Citation Nr: 0732421	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  00-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic low back pain.   

3.  Entitlement to an initial disability evaluation in excess 
of zero percent for costochondritis of the left chest wall. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for migraine headaches. 

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease. 

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic neck and shoulder pain secondary to 
cervical strain. 

7.  Entitlement to an initial disability evaluation in excess 
of 30 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1989 to May 
1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 1998 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted service connection for 
chronic neck and shoulder pain secondary to cervical strain, 
gastroesophageal reflux disease, costochondritis of the left 
chest wall, and migraine headaches.  Zero percent ratings 
were assigned to these disabilities from May 17, 1998.  
Service connection was also granted for chronic low back pain 
with degenerative disc bulge at L5-S1 and a 10 percent rating 
was assigned from May 17, 1998.  Service connection was 
denied for vaginosis and lower right abdominal symptoms, 
right ovarian cysts, abnormal pap smears, tubal ligation, 
Hepatitis B and C, mitral valve prolapse and regurgitation, 
abnormal brachycardia, hypertension, depression and chronic 
nervousness, shin splints, right and left ankle stains, and a 
right knee disability.  In a December 1998 rating decision, 
service connection for major depression was granted and a 10 
percent rating was assigned from May 17, 1998.  

The veteran only filed a timely appeal as to the issues of 
entitlement to initial higher ratings for the low back 
disability, major depression, costochondritis of the left 
chest wall, migraine headaches, gastroesophageal reflux 
disease, and chronic neck and shoulder pain secondary to the 
cervical strain, and entitlement to service connection for a 
right knee disability, hypertension, and bilateral ankle 
sprain.   

At the August 2000 RO hearing, the veteran withdrew the 
issues of entitlement to service connection for hypertension 
and a bilateral ankle disability.  Thus, these issues are 
withdrawn.  38 C.F.R. § 20.204 (2007).  

In February 2001, 10 percent ratings were assigned to the 
migraine headaches, gastroesophageal reflux disease, and the 
cervical spine disability effective from May 17, 1998.  A 30 
percent rating was assigned for major depression from May 17, 
1998.   

In November 2003 and February 2006, the Board remanded the 
matters on appeal for additional development.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The issues of entitlement to service connection for a right 
knee disability and entitlement to an initial disability 
evaluation in excess of 10 percent for chronic neck and 
shoulder pain secondary to cervical strain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The service-connected chronic low back pain is 
principally manifested by complaints of pain and objective 
findings of forward flexion ranging from 70 degrees to no 
flexion, extension ranging from full extension to no 
extension; right and left lateral flexion ranging from full 
lateral flexion to a limitation of 10 degrees; right and left 
rotation ranging from full rotation to 10 degrees; and 
tenderness to palpation of the spine; which is productive of 
moderate functional impairment.  

2.  The service-connected chronic low back pain is not 
manifested by listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion, 
abnormal mobility on forced motion, severe limitation of 
motion of the thoracolumbar spine, ankylosis of the entire 
thoracolumbar spine, or x-ray findings of arthritis or disc 
disease.    

3.  The service-connected costochondritis of the left chest 
wall is manifested by slight tenderness in the left second 
and third costochondrial junction and pain on the second and 
third left intercostal space with palpation without objective 
evidence of moderate impairment.    

4.  The service-connected migraine headaches are 
characterized by prostrating attacks occurring on an average 
once a month over the last several months but there is no 
competent evidence of very frequent and prolonged prostrating 
attacks productive of severe economic inadaptability.   

5.  The service-connected gastroesophageal reflux disease is 
manifested by chronic dyspepsia, chronic epigastric pain, and 
occasional vomiting and nausea without objective evidence of 
substernal or arm or shoulder pain or considerable impairment 
of health. 

6.  From May 17, 1998 to December 31, 2003, the major 
depressive disorder was principally manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, chronic sleep impairment and a Global 
Assessment of Functioning (GAF) score ranging from 55 to 60; 
there was no evidence of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

7.  From January 1, 2004, the service-connected major 
depression is principally manifested by occupational and 
social impairment with reduced reliability as shown by a 
predominant GAF score of 50 to 55 and symptoms of depressed 
mood, anxiety, disturbance of mood, and difficulty 
establishing effective work and social relationships; there 
is no evidence of deficiencies in most areas such as work, 
school, thinking or judgment due to the major depressive 
disorder.   


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability 
evaluation for chronic low back pain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).  

2.  The schedular criteria are not met for an initial 
compensable rating for costochondritis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.73, Diagnostic Code 
5321 (2007). 

3.  The criteria for an initial disability evaluation of 30 
percent for migraine headaches have been met.  38 U.S.C.A. §§ 
1155; 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2007). 

4.  The criteria for an initial disability rating higher than 
10 percent for gastroesophageal reflux disease have not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 
4.114, Diagnostic Code 7346 (2007). 

5.  From May 17, 1998 to December 31, 2003, the criteria for 
an initial disability evaluation in excess of 30 percent for 
major depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2007).   

6.  From January 1, 2004, the criteria for a 50 percent 
disability evaluation for major depression have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2007).   


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic low back pain.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

The Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
"[c]ompensation for service-connected injury is limited to 
those claims which show present disability" and held: 
"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2007).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007). 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  



Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warranted a 10 percent evaluation, moderate 
limitation of motion of the lumbar spine warranted a 20 
percent evaluation, and severe limitation of motion warranted 
a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (in effect prior to September 23, 2002).

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease
in effect from September 23, 2002 to September 25, 2003

Under Diagnostic Code 5293, in effect from September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine
in effect prior to September 26, 2003

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine
in effect from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria
for rating spine disabilities

The Board finds that a 20 percent rating is warranted for the 
lumbar spine disability under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  The Board finds 
that the evidence more closely approximates moderate 
limitation of motion of the lumbar spine.  There is evidence 
of limitation of forward flexion and the Board finds that the 
evidence shows that this limitation of forward flexion to be 
moderate, not severe.  A July 1998 VA examination report 
indicates that forward flexion was to 60 to 70 degrees with 
pain.  The examiner characterized the functional impairment 
as mild to moderate.  VA examinations in October 2000 and 
January 2005 show greater limitation of forward flexion.  The 
October 2000 VA examination report indicates that forward 
flexion was to 5 degrees and the January 2005 VA examination 
report indicates that forward flexion was to zero degrees.  
However, there is medical evidence that the veteran's major 
problems with pain in the lumbar spine were not supported by 
any objective findings upon examination or x-ray examination.  
The examiner who conducted the January 2005 VA examination 
stated that the findings of severe limitation of motion with 
normal neurological findings supported a functional rather 
than an organic disability.  Thus, the Board finds that the 
evidence supports a finding of a 20 percent rating and no 
higher for the service-connected lumbar spine disability 
under the former Diagnostic Code 5292.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by pain, weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

As discussed above, the Board finds that the impairment and 
limitation of motion of the lumbar spine more closely 
approximates moderate limitation or impairment.  As discussed 
above, the findings of severe limitation of motion are not 
supported by the objective findings upon examination.  In 
light of these findings, the Board cannot conclude that there 
is additional limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  

The Board has considered other diagnostic codes pertinent to 
the lumber spine.  The service-connected lumbar spine 
disability does not meet the criteria for an evaluation in 
excess of 20 percent under Diagnostic Code 5295.  There are 
no findings of listing of the whole spine to opposite side, 
positive Goldthwaite's sign, or loss of lateral motion.  See 
the July 1998, October 2000, and January 2005 VA examination 
reports.  

As discussed previously, there is evidence of moderate 
limitation of forward flexion.  A July 1998 VA examination 
report indicates that forward flexion was to 60 to 70 degrees 
with pain.  The examiner characterized the functional 
impairment as mild to moderate.  VA examinations in October 
2000 and January 2005 show greater limitation of forward 
flexion.  The October 2000 VA examination report indicates 
that forward flexion was to 5 degrees and the January 2005 VA 
examination report indicates that forward flexion was to zero 
degrees.  However, there is evidence that the veteran's major 
problems with pain the lumbar spine were not supported by any 
objective findings upon examination or x-ray examination.  
The examiner who conducted the January 2005 VA examination 
stated that the findings of severe functional loss with 
normal neurological findings supported a functional rather 
than an organic disability.   

There is evidence of abnormal mobility on forced motion but 
there are no objective findings of osteo-arthritic changes, 
or narrowing or irregularity of the joint space.  A May 1999 
Magnetic Resonance Imaging (MRI) showed a minor abnormality 
consisting of a slight, narrowed L5-S1 disc space.  However, 
an April 2004 MRI indicated that the findings were normal and 
all lumbar intervertebral discs were normal.  A January 2005 
VA examination report indicates that x-ray examination was 
normal.   

In light of these findings, the Board concludes that the 
lumbar spine disability picture more closely approximates the 
criteria for a 20 percent rating under Diagnostic Code 5295 
and an initial disability evaluation in excess of 20 percent 
is not warranted under the former Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  In short, 
the veteran's disability is not shown to be manifested by 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space.  

The Board finds that a higher disability evaluation for the 
lumbar spine disability is not warranted under the former 
provisions of Diagnostic Code 5293 (in effect prior to 
September 23, 2002) or the revised provisions of Diagnostic 
Code 5293 (in effect from September 23, 2002 to September 25, 
2003) because there is no evidence of disc disease or 
neurological findings of the lumbar spine.  A May 1999 MRI 
showed a minor abnormality consisting of a slight, narrowed 
L5-S1 disc space.  However, an April 2004 MRI report 
indicated that the findings were normal and all lumbar 
intervertebral discs were normal.  A January 2005 VA 
examination report indicates that x-ray examination was 
normal.  The January 2005 VA examination report indicates 
that upon examination, there was no dermatome sensory loss in 
either lower extremity and there was no sciatic nerve 
tenderness.  There were normal neurological findings upon 
examination.  Thus, a rating under the former and revised 
Diagnostic Code 5293 is not warranted.   

Consideration of the revised rating criteria
from September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 20 percent for the 
lumbar spine disability under the revised rating criteria for 
spine disabilities in effect from September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).  
There is no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  There were findings of forward flexion 
of the lumbar spine to less than 30 degrees, but this severe 
limitation of motion was not supported by the objective 
examination findings and x-ray examination findings.  See the 
January 2005 VA examination report.  Thus, the Board finds 
the objective medical evidence does not support the 
assignment of a rating in excess of 20 percent under 
Diagnostic Code 5237.  

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5243.  As noted above, the medical evidence 
shows that the veteran does not have disc disease of the 
lumbar spine and there is no medical evidence of a separate 
neurological disability due to the lumbar spine disability.  
A May 1999 MRI showed a minor abnormality consisting of a 
slight, narrowed L5-S1 disc space.  However, an April 2004 
MRI indicated that the finings were normal and all lumbar 
intervertebral discs were normal.  A January 2005 VA 
examination report indicates that x-ray examination was 
normal.  The January 2005 VA examination report indicates 
that upon examination, there was no dermatome sensory loss in 
either lower extremity and there was no sciatic nerve 
tenderness.  There were normal neurological findings upon 
examination.  Thus, the Board finds that application of 
Diagnostic Code 5243 is not appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

The Board concludes that the evidence of record supports the 
assignment of a 20 percent initial disability evaluation for 
the lumbar spine disability under the former and revised 
rating criteria for spine disabilities.  The preponderance of 
the evidence is against a disability evaluation in excess of 
20 percent for the service-connected lumbar spine disability 
under the former and revised rating criteria for spine 
disabilities.  The preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine is not 
for application, and the claim is denied.  Gilbert, 
1 Vet. App. at 54.  

The Board further finds that a staged rating is not warranted 
in this case.  The Board has examined the record and finds 
that a 20 percent evaluation is warranted for the service-
connected lumbar spine disability since the date of service 
connection, which is May 17, 1998.  There is no evidence that 
the veteran's service-connected lumbar spine disability has 
met the criteria for a higher rating at any time since May 
17, 1998.  It appears from the medical evidence that the 
disability has remained essentially constant over the entire 
period.  Accordingly, a staged rating under Fenderson is not 
warranted. 

II.  Entitlement to an initial disability evaluation in 
excess of zero percent for costochondritis of the left chest 
wall. 

Legal Criteria

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a zero percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007). 

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated due to the 
extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2007).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Diagnostic Code 5321 concerns injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group).  Under this 
diagnostic code, a noncompensable evaluation is assigned for 
slight impairment, a 10 percent rating is assigned for 
moderate impairment and a 20 percent rating is assigned for 
moderately severe or severe injuries.  38 C.F.R. § 4.73, 
Diagnostic Code 5321 (2007). 

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2007).  A 
slight disability of the muscles is manifested by a simple 
wound of muscle without debridement or infection.  The 
objective findings of such slight disability include minimal 
scar; no evidence of fascial defect, atrophy or impaired 
tonus; and no impairment of function or metallic fragment 
retained in the muscle tissue.  See 38 C.F.R. §§ 4.56 
(d)(1)(i), (iii) (2007).

A moderate disability of the muscles indicates a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The objective findings 
of such moderate disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance; impairment of muscle tonus and loss of 
power; or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. §§ 4.56 (d)(2)(i), (iii) (2007). 

Discussion

Initially, the Board notes that costochondritis is not listed 
in the rating schedule.  In this case, costochondritis may be 
rated, by analogy, as a musculoskeletal disability under 
38 C.F.R. § 4.71a, or alternatively as a muscle disability 
under 38 C.F.R. § 4.73.  

The service-connected costochondritis of the left chest wall 
has been assigned a zero percent rating, by analogy, under 
Diagnostic Code 5321, injury to Muscle Group XXI, the muscles 
of respiration of the thoracic muscle group.  See 38 C.F.R. 
§ 4.20.  Under Diagnostic Code 5321, a noncompensable rating 
is assigned for a "slight" disability.  This level of 
disability is associated with no evidence of fascial defect, 
atrophy, impaired tonus, or impairment of function.  See 
38 C.F.R. § 4.56(d)(1)(iii).  A 10 percent rating is assigned 
for a "moderate" level of disability.  This level of 
disability is associated with objective findings such as some 
loss of deep fascia, loss of muscle substance, impairment of 
tonus, loss of power, or a lowered threshold of fatigue.  See 
38 C.F.R. § 4.56(d)(2)(iii).

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for an initial compensable 
disability evaluation for costochondritis of the left chest 
wall under Diagnostic Code 5321.  The medical evidence of 
record establishes that the costochondritis of the left chest 
wall is manifested by slight tenderness or pain in the chest 
wall.  A July 1998 VA examination report indicates that 
physical examination of the chest revealed slight tenderness 
in the left second and third costochondrial junction.  An 
October 2000 VA examination report indicates that physical 
examination revealed pain on the second and third left 
intercostal space with palpation at the sternum where the 
ribs attach to the sternum.  

There is no evidence of moderate impairment or disability due 
to the costochondritis of the left chest wall.  The medical 
evidence does not show symptoms of muscle disability such as 
some loss of deep fascia, loss of muscle substance, 
impairment of tonus, loss of power, or a lowered threshold of 
fatigue.  38 C.F.R. § 4.56(d).  Thus, the Board concludes 
that an initial rating in excess of zero percent is not 
warranted under Diagnostic Code 5321.  38 C.F.R. § 4.73, 
Diagnostic Code 5321.   

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 
zero percent evaluation is warranted for the service-
connected costochondritis of the left chest wall since the 
date of service connection, which is May 17, 1998.  There is 
no evidence that the veteran's service-connected 
costochondritis of the left chest wall has met the criteria 
for a higher rating at any time since May 17, 1998.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, an initial disability evaluation in excess of 
zero percent is not warranted for the service-connected 
costochondritis of the left chest wall, for the reasons and 
bases described above.  The preponderance of the evidence is 
against the veteran's claim for an increased initial 
evaluation and the claim is denied. 

III.  Entitlement to an initial disability evaluation in 
excess of 10 percent for migraine headaches. 

Legal Criteria

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).   

Discussion

In applying the law to the existing facts, the Board finds 
the evidence of record supports the assignment of a 30 
percent rating for migraine headaches under Diagnostic Code 
8100.  

In this case, the VA compensation examinations, VA treatment 
records, and the veteran's testimony establishes that the 
veteran has suffered characteristic prostrating attacks 
occurring on an average once a month over a period of several 
months.  A July 1998 VA examination report indicates that the 
veteran reported using Midrin for migraine headaches.  An 
April 1999 VA treatment record notes that the veteran had 
headaches two to three times a week.  A May 2000 VA treatment 
record indicates that the veteran had migraine headaches five 
to seven times a month.  She also reported that she had 
migraine headaches two to four times a month.  The veteran 
reported that she would lie down in a dark room when she had 
a headache.  The assessment was migraine headache, active 
problem.  At the hearing before the RO in August 2000, the 
veteran reported that she had two to three headaches a week 
and the headaches would last three to four hours long.  

An October 2000 VA examination report indicates that the 
veteran reported that the headaches were treated with 
Toradol.  The veteran indicated that she had a history of 
migraine headaches when she was really stressed.  She stated 
that she could have the headache three days in a row for 
three to four months.  She indicated that the triggers were 
stress, odors, light, and noise.  The veteran indicated that 
the headaches were better with lying down in a dark room.  
The diagnosis was history of migraine headaches treated with 
Toradol injections.  

At the hearing before the Board in April 2007, the veteran 
testified that she had prostrating migraine headaches once or 
twice a month.  She said that attacks could last up to two 
days.  The veteran also stated that she went to the emergency 
room for injections and she was currently on Zomig 
medication.  

The Board finds that this evidence is sufficient to establish 
that the veteran has characteristic prostrating attacks which 
occur on the average of once a month over the last several 
months.  This evidence establishes that once or twice a 
month, the veteran has prostrating headaches which cause the 
veteran to lie down and take medications and/or injections.  

A rating in excess of 30 percent is not warranted.  A 50 
percent evaluation under Diagnostic Code 8100 requires very 
frequent completely prostrating attacks, productive of severe 
economic inadaptability.  These requirements are not met in 
this case because there is no evidence that the attacks have 
caused severe impairment in employment.  Accordingly, an 
evaluation in excess of 30 percent for the migraine headaches 
is not warranted.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 30 
percent evaluation is warranted for the service-connected 
migraine headaches since the date of service connection, 
which is May 17, 1998.  There is no evidence that the 
veteran's service-connected migraine headaches has met the 
criteria for a higher rating at any time since May 17, 1998.  
It appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 30 percent initial disability evaluation is 
warranted for the service-connected migraine headaches, for 
the reasons and bases described above.  The veteran's claim 
is granted to that extent.   

IV.  Entitlement to an initial disability evaluation in 
excess of 10 percent for gastroesophageal reflux disease. 

Legal Criteria

Under Diagnostic Code 7346, hiatal hernia, a 10 percent 
rating is warranted when there is evidence of two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is warranted if there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4114, Diagnostic 
Code 7346 (2007).  

Discussion

Initially, the Board notes that gastroesophageal reflux 
disease is not listed in the rating schedule.  In this case, 
gastroesophageal reflux disease may be rated, by analogy, as 
hiatal hernia, under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
The service-connected gastroesophageal reflux disease has 
been assigned a 10 percent rating, by analogy, under 
Diagnostic Code 7346.  See 38 C.F.R. § 4.20.

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a higher initial disability 
evaluation for gastroesophageal reflux disease under 
Diagnostic Code 7346.  The medical evidence of record 
establishes that the gastroesophageal reflux disease is 
productive of chronic dyspepsia and chronic epigastric pain.  
A July 1998 VA examination report indicates that the veteran 
reported a history of severe heartburn, nausea, and vomiting.  
The veteran reported using Mylanta, antacids, and Zantac for 
the symptoms.  Barium swallow and upper gastrointestinal 
series was normal.  The impression was chronic dyspepsia with 
normal barium swallow.  An October 2000 VA examination report 
indicates that the veteran reported having dysphagia with 
solids.  She also reported having nausea and vomiting three 
times a year.  The veteran indicated that she took Mylanta, 
Pepto Bismol, Alka Seltzer, Zantac, and Phenergan and she got 
some relief.  The veteran reported that if her symptoms were 
severe, she had chest pain.  Physical examination revealed 
some epigastric tenderness.  Upper gastrointestinal series 
was normal.  H-pylori screen was positive.  The diagnosis was 
chronic epigastric pain with positive h-pylori screen and 
normal upper gastrointestinal series.  

The Board notes that the veteran does report having shoulder 
or chest pain during a severe episode.  However, discussed 
above, service connection is in effect for costochondritis 
and a noncompensable rating is currently assigned under 
Diagnostic Code 5321 for slight impairment.  Thus, evaluating 
the manifestation of chest pain under Diagnostic Code 7346 in 
addition to Diagnostic Code 5321 is prohibited.  See 
38 C.F.R. § 4.14.  Also, service connection is in effect for 
chronic neck and shoulder pain secondary to cervical strain 
and the manifestations of shoulder pain is contemplated in 
the 10 percent rating assigned under Diagnostic Code 5290.  
Thus, evaluating the manifestation of shoulder pain under 
Diagnostic Code 7346 in addition to Diagnostic Code 5290 is 
prohibited.  See 38 C.F.R. § 4.14.  

There is no medical evidence that the gastroesophageal reflux 
disease is productive of considerable impairment of health.  
There is no evidence of material weight loss, anemia, or 
other signs of considerable or severe impairment of health 
due to the service-connected gastrointestinal disorder.  The 
veteran reported taking medications for this disorder but she 
did not report any on-going medical treatment.  Accordingly, 
the Board concludes that the criteria for an initial 
disability rating higher than 10 percent for gastroesophageal 
reflux disease are not met.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that a 10 
percent evaluation is warranted for the service-connected 
gastroesophageal reflux disease since the date of service 
connection, which is May 17, 1998.  There is no evidence that 
the veteran's service-connected gastroesophageal reflux 
disease has met the criteria for a higher rating at any time 
since May 17, 1998.  It appears from the medical evidence 
that the disability has remained essentially constant over 
the entire period.  Accordingly, a staged rating under 
Fenderson is not warranted.

In summary, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected 
gastroesophageal reflux disease, for the reasons and bases 
described above.  The preponderance of the evidence is 
against the veteran's claim for an increased initial 
evaluation and the claim is denied. 

V.  Entitlement to an initial disability evaluation in excess 
of 30 percent for major depressive disorder.  

Legal Criteria

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 


Discussion

The Board finds that from May 17, 1998 to December 31, 2003, 
the medical evidence establishes that the service-connected 
major depressive disorder more closely approximates the 
criteria for a 30 percent rating which is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

For this time period, the veteran's GAF scores ranged from 55 
to 60 which is indicative of mild to moderate symptoms.  GAF 
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

The July 1998 VA examination report indicates that upon 
mental status examination, the veteran's mood was depressed.  
Her affect was constricted.  Speech was regular.  Thought 
process was coherent.  There were no hallucinations or 
delusions.  Memory was intact.  Insight and judgment were 
good.  She reported having fatigue, decreased appetite, and a 
decreased interest in socializing.  She was not under any 
care by a psychiatrist or psychologist.  Her GAF score was 
55.  An October 2000 VA examination report indicates that the 
veteran was currently taking medications for depression.  She 
reported that she had not worked since 1998 but had attended 
vocational school and she wanted to be a secretary.  The 
veteran reported feeling depressed and nervous all the time.  
She reported having nightmares about the Gulf War.  
Examination revealed an euphoric mood and some psychomotor 
retardation.  There were no hallucinations or looseness of 
associations.  The veteran denied any suicidal or homicidal 
ideas or plans.  Judgment and insight were fair.  The GAF 
score was 60.  The evidence of record shows that the veteran 
worked for most of this time period.  A July 2003 VA 
treatment record indicates that the veteran worked for three 
years after service separation.  A January 2004 VA treatment 
record indicates that the veteran attended vocational 
rehabilitation after service and then worked for two years as 
an administrative assistant.  The Board finds that this 
evidence shows that for the time period in question, the 
veteran had occupational and social impairment due to the 
major depressive disorder with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The evidence for this time period shows 
that the veteran's symptoms caused mild to moderate 
occupational and social impairment and caused some difficulty 
or moderate difficulty in social or occupational functioning.  

The Board finds that the medical evidence of record shows 
that from January 1, 2004, the criteria for a 50 percent 
disability evaluation for major depression have been met.  In 
determining whether the veteran meets the criteria for a 50 
percent evaluation, the Board must consider whether the 
service-connected major depression causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

The evidence of record shows that the veteran was 
hospitalized from November 6, 2003 to December 11, 2003 due 
to a suicide attempt.  The hospitalization records dated in 
November 2003 indicate that the diagnosis was major 
depressive disorder, severe, recurrent, without psychotic 
features and adjustment disorder.  The veteran was admitted 
in a distressful and crying state.  She indicated that she 
wanted to kill herself and a coworker.  She reported that she 
had been off her medications for three months.  She also 
reported stress in her life including her husband's illness 
and her family's financial crisis.  The veteran was admitted 
to a psychiatric ward for medication stabilization and 
observation.  The veteran was hospitalized until December 11, 
2003.  A temporary total rating was assigned from November 6, 
2003 to December 31, 2003.  

The Board finds that a 50 percent rating is warranted from 
January 1, 2004, since the medical evidence shows that the 
veteran's service-connected psychiatric disorder had 
increased in severity from this date.  The records shows that 
from January 1, 2004, the veteran's GAF score was 
predominantly 50 which is indicative of serious impairment in 
occupational or social functioning and her depression had 
worsened.    

A January 2004 VA psychiatric outpatient note indicates that 
the veteran reported that she continued to have depression, 
crying spells, and intrusive thoughts of the Gulf War.  She 
reported that she had not been sleeping.  Examination 
revealed a depressed mood with crying spells, and anxiety.  
Thought process was logical,  Speech was spontaneous.  There 
were no suicidal or homicidal thoughts.  There were no 
hallucinations.  Thinking was abstract.  Memory and 
concentration were slow but intact.  Insight and judgment 
were intact.  The GAF score was 50.  An April 2005 VA 
treatment record indicates that the GAF score was 50.  

A June 2005 VA examination report indicates that the veteran 
had not worked in the last two years.  Mental status 
examination revealed a moderately depressed mood.  There was 
some moderate psychomotor retardation.  There was no 
delusional thinking or suicidal or homicidal ideation.  
Judgment and insight were adequate.  The diagnosis as major 
depressive disorder, moderate symptomatology.  The GAF score 
was 50.  The examiner opined that the veteran's depression 
had worsened as compared to two years ago.  The veteran 
underwent VA examination in October 2005.  The veteran's mood 
continued to be mildly to moderately depressed.  The 
diagnosis was adjustment disorder with depression.  The GAF 
score was 55.  Given these findings, the Board concludes that 
the veteran's disability warrants a 50 percent evaluation 
from January 1, 2004.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The medical evidence shows that the veteran had been able to 
maintain employment for two or three years after service 
separation.  See the VA treatment records dated in July 2003 
and January 2004.  Regarding the effect of the service-
connected major depressive disorder on the veteran's 
employability, the October 2005 VA examination report 
indicates that the examiner opined that the major depressive 
and/or adjustment disorder had no direct effect on employment 
function.  At the hearing before the Board in 2007, the 
veteran reported that she currently worked part-time.  
Therefore, the Board finds that the veteran does not have 
deficiencies in the area of work.  The veteran was able to 
attend vocational training after service, thus there is no 
pertinent deficiency in schooling.  The evidence shows that 
the veteran has serious social impairment, and this is 
evidence of a deficiency in family relationships.  However, 
there is no evidence of deficiencies in judgment or thinking.  
See the VA examination reports dated in July 1998, October 
2000, June 2005, and October 2005.  The medical evidence of 
record shows that the veteran has a depressed mood.  
Therefore, the Board finds that she has deficiencies in this 
area.  See the VA examination reports dated in July 1998, 
October 2000, June 2005, and October 2005.  

In sum, the veteran has deficiencies in only two of the six 
areas listed in the criteria for a 70 percent evaluation.  
Accordingly, the Board finds that she does not have 
deficiencies in most areas, and that the criteria for a 70 
percent evaluation are not met.  The symptomatology 
attributable to the service-connected major depressive 
disorder more nearly approximates the criteria for a 50 
percent evaluation under the rating schedule for evaluation 
of mental disorders from January 1, 2004.  38 C.F.R. § 4.7.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial disability 
evaluation in excess of 30 percent for the service-connected 
major depressive disorder from May 17, 1998 to December 31, 
2003.  The evidence of record does support the grant of a 50 
percent rating but no higher from January 1, 2004.  The 
appeal is granted to that extent.    



VI.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in May 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  She was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

Although the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2004.  After the VCAA notice was provided, the veteran 
had over one year to respond to the notice and submit 
additional evidence in support of her claims before the 
claims were readjudicated in July 2005.  The Board also 
points out that the veteran has not alleged any prejudice.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding element (4) (degree of disability), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating in the May 1999 statement of 
the case.  Regarding element (5) (effective date), the 
veteran was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  The Board notes that for the increased rating 
claims that are denied, any questions as to the appropriate 
effective date to be assigned are rendered moot.  For the 
increased rating claims that are granted, the effective date 
assigned is an appealable issue.  Thus, the Board finds that 
notwithstanding the defective Dingess notice, the veteran is 
not prejudiced. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for an increased ratings, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  VA 
treatment records dated from 1998 to 2005 have been obtained.  
There is no identified relevant evidence that has not been 
accounted for.  The veteran was afforded a hearing before the 
RO in August 2000 and a hearing before the Board in April 
2007.  The veteran was afforded VA examinations in July 1998, 
October 2000, January 2005, June 2005, and October 2005 to 
determine the nature and severity of the disabilities.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability evaluation of 20 percent 
for chronic low back pain is warranted and the appeal is 
granted to that extent.  

Entitlement to an initial disability evaluation in excess of 
zero percent for costochondritis of the left chest wall is 
not warranted and the appeal is denied.    
 
Entitlement to an initial disability evaluation of 30 percent 
for migraine headaches is warranted and the appeal is granted 
to that extent.  

Entitlement to an initial disability evaluation in excess of 
10 percent for gastroesophageal reflux disease is not 
warranted and the appeal is denied. 

Entitlement to an initial disability evaluation in excess of 
30 percent for the service-connected major depressive 
disorder from May 17, 1998 to December 31, 2003 is not 
warranted and the appeal is denied.

Entitlement to a 50 percent disability evaluation for major 
depressive disorder from January 1, 2004 is warranted and the 
appeal is granted to that extent.  


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Regarding the claim for service connection for a right knee 
disability, the veteran has submitted competent evidence of a 
current right knee symptoms.  The July 1998 VA examination 
report shows findings of pain and limitation of motion of the 
right knee.  The veteran sought treatment for right knee pain 
in November 2004.   

The veteran contends that she had a preexisting right knee 
disability that was aggravated in service.  Service medical 
records show that upon January 1989 enlistment examination, 
the veteran reported having a history of right knee surgery 
in 1976.  The examining physician noted that the right knee 
was asymptomatic.  A January 1989 orthopedic consultation 
report indicates that range of motion of the right knee was 
normal.  X-ray examination was normal.  The diagnosis was 
history of a right knee injury in a motorcycle accident 
treated with surgical repair, stable right knee asymptomatic.  
Service records show that the veteran sought treatment for 
pain in the legs in August 1989, October 1989, and May 1990.  
The assessment was shin splints.  In July 1995, the veteran 
sought treatment for right knee pain.  Examination revealed 
full range of motion of the knees.  There was crepitus.  The 
assessment was patellofemoral syndrome of bilateral knees.  
An August 1995 x-ray examination of the knees was normal.  A 
January 1998 medical board report indicates that the veteran 
had pain with flexion and extension of the right knee.  
Physical examination revealed no significant abnormalities.  
There was no diagnosis pertinent to the knee.  The Board 
finds that an examination is needed to obtain a competent 
opinion as to whether the veteran currently has a right knee 
disability that was incurred in or aggravated in service.  
38 U.S.C.A. § 5103A(d).

Regarding entitlement to a higher initial rating for the 
cervical spine disability, this issue was remanded in 
November 2003, in part, to obtain a medical opinion as to 
whether the cervical spine disability caused or is manifested 
by a neurological disability.  The January 2005 VA orthopedic 
examination report indicates that there is a diagnosis of 
minimal C4-5 bulging disk and mild degenerative disc disease 
at the C5-6 level.  The examiner did not provide a medical 
opinion as to whether the cervical spine disc disease is due 
to or the result of the service-connected cervical strain.  
Accordingly, another remand is required to obtain answers to 
these questions.  See Stegall v. West, 11 Vet. App. 268 
(1998) (where the remand orders of the Board are not 
satisfied, the Board itself errs in failing to ensure 
compliance); 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 
19.9 (2007).  The Board finds specifically that the veteran 
should be afforded a VA neurologic and orthopedic 
examinations to determine the neurologic and orthopedic 
manifestations of the service-connected cervical spine 
disability.  The RO should obtain a medical opinion as to 
whether the cervical spine disc disease is related to or a 
manifestation of the service-connected cervical strain. 

The record shows that the veteran receives treatment for the 
right knee disability and cervical spine disability from the 
VA Central Alabama Healthcare System.  VA should make an 
attempt to obtain the treatment records from the Central 
Alabama VA Healthcare System dated from June 2005.  
38 U.S.C.A. § 5103A(b)(1)(a).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for the right 
knee and cervical spine disabilities from 
the Central Alabama VA Healthcare System 
facility dated from June 2005 to present.   
		
2.  The veteran should be afforded VA 
neurological and orthopedic examination 
to determine the nature, extent, and 
severity of the service-connected 
cervical spine disability.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should specify all 
manifestations and symptoms of the 
cervical spine disability.  The examiner 
should report the range of motion in 
degrees of the cervical spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's cervical spine disc disease 
is related to or a manifestation of the 
service-connected cervical strain.  If 
the cervical spine disc disease is a 
manifestation of the service-connected 
cervical strain, the examiner should 
report whether the cervical spine disc 
disease is severe with recurring attacks 
and intermittent relief; pronounced with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of 
diseased disc, with little intermittent 
relief.  The examiner should report 
whether the veteran's degenerative disc 
disease of the cervical spine has 
required any periods of doctor prescribed 
bed rest; or results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  The examiner should 
specify any nerves involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.  The examiner should 
provide a rationale for the opinion. 

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the right knee disability.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should report all current 
diagnoses.  

The examiner should provide an opinion as 
to whether the right knee disability pre-
existed service and if so, whether the 
right knee disability increased in 
severity during service.  If an increase 
in severity is found, the examiner should 
state whether such increase in severity 
was beyond the natural progress of the 
disease.  If it is found that the veteran 
did not have a right knee disability that 
preexisted service, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the right knee 
disability is medically related to 
disease or injury in service.  The 
examiner should provide a rationale for 
all conclusions.

4.  Then the AMC/RO should readjudicate 
the issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and her representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


